PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE


Commissioner for Patents United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







BEFORE THE PATENT TRIAL AND APPEAL BOARD

Application Number: 16/051,126
Filing Date: 07/31/2018 
Appellants: Eby, et al. 



____________________
Marlena F. Burt, Esq.
For Appellant 


EXAMINER’S ANSWER




This is in response to the appeal brief filed August 13, 2021 (the Brief) appealing the Final Office action dated May 25, 2021. 

(1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Final Office action dated May 25, 2021 is being maintained by the Examiner. There are no withdrawn rejections or new grounds of rejection in this Answer. 
The following ground of rejection are applicable to the appealed claims.
Claims 1–3 and 5–21 stand rejected under 35 U.S.C. §101. 

The following ground(s) of rejection are applied to the appealed claims: 
Claims 1–3 and 5–21 stand rejected under 35 U.S.C. §101. 
(2) Response to Arguments 
101 rejection 
Regarding the Brief, Applicant essentially makes the following arguments in opposition to the standing 35 U.S.C. §101 rejection of claims 1–3 and 5–21: 
 A) The claims being appealed are not directed to an abstract idea. (Brief, pp. 14–18)
            B) That the claims being appealed are directed to an “improvement.” (Brief, pp. 18–23) 
            C) The claims being appealed are patent eligible because the claims amount to significantly more than an abstract Idea. (Brief, pp. 23–29)

            The Examiner’s responses to Applicant’s arguments follow: 
1) Response to Applicant’s Argument A that the claims being appealed are not directed to an abstract idea. (Brief, pp. 14–18)


2) Response to Applicant’s Argument B, that the claims being appealed are directed to an “improvement.” (Brief, pp. 18–23)

Applicant cites paragraphs [0018]–[0019] and [0021-0021] in claiming that this is evidence that the claims are directed to an “improvement to payment network technologies.” (Brief, p. 19). However, these paragraphs do not mention a noticeable improvement in any kind of technology. Instead, they discuss how transaction costs associated with micro-payment transactions may be reduced by “batch” execution of the micro-payment transactions. (Brief, p. 20). However, this is not a technological improvement. Instead, this is a business solution that is being made as to whether to process transactions in a “batch” execution or each in an individual manner. The mere “batching” of transactions is not a technological improvement. Furthermore, this is being implemented on a conventional distributed data ledger (or on a blockchain) as is being done in this invention is not a technological improvement. This is not an improvement to a distributed data ledger or to a blockchain. Instead, the invention is merely using a conventional distributed data ledger as part of the business solution to batch a plurality of micro-payment transactions. 
Applicant also points to its specification in paragraphs [0019, 0021, and 0022] that this process improves the functioning of the computer by batching transactions which deceases network traffic and processing overhead as well as “offloading the 
Applicant also notes that “propagation times and the speed of transferring data, initiating purchases, and completing purchases in the system may be improved compared to existing systems, and implementation costs and time to market may also be drastically reduced” and “increased security” being offered because of the use of the blockchain. Finally, the Applicant states that the system may “reduce database synchronization errors by providing a common data structure, thus at least partially improving the integrity of stored data. Further, by syncing data with the involved parties in real time (or near real time), the system may improve data integrity, data confidentiality, and data security, which may also improve the speed of the business process.” However, none of these have been demonstrated by the Applicant to actually occur. They “may” happen. More importantly, none of these purported improvements have been included in the claims themselves. 
            Applicant’s claims may provide a new and/or non-obvious abstract idea in the context of processing numerous micro-payment transactions and using a distributed data ledger to do so, but the CAFC has held that a claim for a new [novel] abstract idea is still an abstract idea, and that the search for a § 101 inventive concept is thus distinct from demonstrating §102 novelty.” (See e.g., SAP America, Inc. v Investpic, LLC (Fed. Cir. 2018) slip opinion at 2-3, citing Intellectual Ventures I LLC v. Symantec Corp., 838 

3) Response to Applicant’s Argument C, that the claims being appealed are patent eligible because the claims amount to significantly more than an abstract Idea. (Brief, pp. 23–29)
Applicant’s arguments are not persuasive. Applicant argues that the pending claims “amount to significantly more than an abstract idea because the Office ignores the technical substance of the claims and because the claims contain an inventive concept.” (Brief, p. 23). Applicant claims that “the Office Action fails to acknowledge the ‘distributed ledger,’ the ‘account holder account smart contract,’ or the ‘directory smart contract,’ thereby ignoring the technical substance of the claims.” Id. However, the Office Action addresses the technical features of the invention, namely, "distributed ledger," the "account holder account smart contract", and the "directory smart contract." These features are not being improved. Instead, the functions of the invention are merely being applied on these technical features such as a distributed ledger and various smart contracts. There is no technological improvement being made to any of these technical features. The terms "distributed ledger," the "account holder account smart contract", or the "directory smart contract," are not additional elements. They are part of the abstract idea itself. As noted above, the use of a distributed ledger alone does not mean the claims amount to significantly more than an abstract idea. This invention is merely using a conventional distributed data ledger to implement the 
There is nothing within these claims that as a whole, amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field. Furthermore, the additional elements that encompass the claims have been evaluated to determine whether they amount to something "significantly more" than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: a “system” “node,” “user interface,” and “computing device” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also paragraphs [0003] and [0026] of the specification). 
The additional elements of dependent claims 2–3, 5–7, 9–14, and 16–21 also merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something "significantly more" than patent-ineligible subject matter to which the claims are directed. The elements of the instant process 
	The dependent claims recite limitations that further define the abstract idea that was noted in claim 1. They discuss details relating to the micro-payments and the account holder account as well as clearance criteria for batching for the processing of the transactions. They are being implemented using exactly the same additional elements that were part of claim 1. 
Finally, Applicant brings to light the Federal Circuit case: BASCOM Global Internet Servs. v. AT&T Mobility, 837 F.3d 1341 (Fed. Cir. 2016), in making the argument that the present invention involves a non-conventional arrangement of elements that address problems in the transaction network security and transaction costs associated with micro-payment transactions, which satisfies 2019 PEG step 2B in that the additional elements encompassing the claims amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). However, in BASCOM, the Federal Circuit noted that the invention’s claims “may be read to ‘improve an existing technological process.’” The problem in the instant case is that no improvement in computer technology or the technical field relating to distributed data ledger or a blockchain is being improved based the claims of the current invention. Applicant states that “by ledgering these transactions on a blockchain, thus offloading the processing and storage needs from the conventional payment networks, and account receivable, and clearing and settlement systems, while tending to benefit transparency to the involved parties” and “by transmitting, storing, and accessing data using the system described herein, the security of the data is improved, which 
Therefore, for the above reasons, it is believed that the rejections should be sustained. 
Respectfully submitted,
/Amit Patel/
Examiner, Art Unit 3696 

Conferees: 
/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696      

/Vincent Millin/
Appeal Practice Specialist
                                                                                                                                                                                                  



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless applicant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.